UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1428



In Re: MICHAEL H. DITTON,

                                                              Debtor.



MICHAEL H. DITTON,

                                              Plaintiff - Appellant,

          versus


CAPITAL ONE FINANCIAL CORPORATION; CAPITAL ONE
SERVICES, INCORPORATED; BANK OF AMERICA NT&SA;
FEDERAL HOME    LOAN   MORTGAGE   CORPORATION;
CRESTAR BANK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1745-A, BK-98-10301, AP-99-1002)


Submitted:   February 6, 2001          Decided:     February 16, 2001


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Henry Ditton, Appellant Pro Se. Donald Francis Lynch, III,
James A. Murphy, Jr., Harris Lee Kay, LECLAIR RYAN, P.C., Richmond,
Virginia; Cindra Myers Dowd, GLASSER & GLASSER, Norfolk, Virginia;
C. Thomas Brown, SILVER & BROWN, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael H. Ditton appeals from the district court’s order af-

firming the bankruptcy court’s orders granting summary judgment in

favor of the Defendants in this adversary proceeding.       We have

reviewed the record and the opinions below and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Ditton v. Bank of America, Nos. CA-99-1745-A; BK-98-

10301 (E.D. Va. Feb. 29, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2